



EXHIBIT 10.3


PLEDGE AGREEMENT
THIS PLEDGE AGREEMENT dated as of May 9, 2018 (as amended, modified, restated or
supplemented or extended from time to time, this “Pledge Agreement”) is by and
among the parties identified as “Pledgors” on the signature pages hereto and
such other parties as may become Pledgors hereunder after the date hereof
(individually a “Pledgor”, and collectively the “Pledgors”) and U.S. Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties (defined below).
W I T N E S S E T H
WHEREAS, credit facilities are, simultaneously with the execution of this Pledge
Agreement, being established in favor of Noodles & Company, a Delaware
corporation (the “Borrower”), pursuant to the terms of that certain Credit
Agreement dated as of the date hereof (as amended, modified, restated,
supplemented or extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and U.S. Bank National Association, as Administrative
Agent, Swing Line Lender and L/C Issuer;
WHEREAS, each Pledgor is the direct legal and beneficial owner of all of the
issued and outstanding capital stock and all of the units of outstanding
membership interests, or other equity interests, as the case may be, of each of
the entities opposite such Pledgor’s name on Schedule 2(a) hereto (the
“Subsidiaries”); and
WHEREAS, it is a condition precedent under the terms of the Credit Agreement
that the Pledgors execute and deliver this Pledge Agreement to the
Administrative Agent for the benefit of the Secured Parties (as defined herein);
and
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Definitions.
(a)    Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.
(b)    As used herein, the following terms shall have the meanings assigned
thereto in the UCC: “Accession”, “Financial Asset”, “Proceeds” and “Security.”
(c)    As used herein, the following terms shall have the meanings set forth
below:
“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.
“Pledged Collateral” has the meaning provided in Section 2 hereof.
“Pledged Shares” has the meaning provided in Section 2 hereof.
“Secured Obligations” means, without duplication, (i) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan, Letter of Credit,
Secured Cash Management Agreement or Secured Hedge Agreement, in each case
whether direct or indirect (including those acquired by assumption), absolute




--------------------------------------------------------------------------------





or contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding and (ii) all costs
and expenses incurred in connection with enforcement and collection of the
Secured Obligations described in the foregoing clauses (i) and (ii), including,
without limitation, attorneys’ fees and disbursements.
“Secured Parties” has the meaning set forth in the Credit Agreement.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
2.    Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, each Pledgor hereby grants,
pledges and assigns to the Administrative Agent, for the benefit of the Secured
Parties, a continuing security interest in, and a right to set-off against, any
and all right, title and interest of such Pledgor in and to the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, the “Pledged Collateral”):
(a)    Pledged Shares. (i) One hundred percent (100%) (or, if less, the full
amount owned by such Pledgor) of the right, title and interest in the issued and
outstanding Equity Interests owned by such Pledgor of each Domestic Subsidiary
set forth on Schedule 2(a) attached hereto and (ii) sixty-five percent (65%) of
the right, title and interest owned by such Pledgor in the issued and
outstanding shares of Equity Interests entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) (“Voting Equity”) and one hundred percent
(100%) (or, if less, the full amount owned by such Pledgor) of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) (“Non-Voting Equity”) owned by such Pledgor of each
Excluded Subsidiary directly owned by such Pledgor set forth on Schedule 2(a)
attached hereto, in each case together with the certificates (or other
agreements or instruments), if any, representing such Equity Interests, and all
options and other rights, contractual or otherwise, with respect thereto
(collectively, together with the Equity Interests described in Section 2(b) and
2(c) below, the “Pledged Shares”), including, but not limited to, the following:
(i)    all shares, securities, membership interests and other Equity Interests,
cash or other property representing a dividend, payment or other distribution on
or in respect of any of the Pledged Shares, or representing a distribution or
return of capital upon or in respect of the Pledged Shares, or resulting from a
stock split, revision, reclassification or other exchange therefor, and any
other dividends, distributions, subscriptions, warrants, cash, securities,
instruments, rights, options or other property issued to or received or
receivable by the holder of, or otherwise in respect of, the Pledged Shares;
(ii)    without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger involving the issuer of any Pledged Shares and in
which such issuer is not the surviving entity, all Equity Interests of the
successor entity formed by or resulting from such consolidation or merger;


2



--------------------------------------------------------------------------------





(iii)    all of such Pledgor’s rights and interests under each of the
partnership agreements or operating agreements, as applicable, including all
voting and management rights and all rights to grant or withhold consents or
approvals;
(iv)    subject to Section 6.10 of the Credit Agreement, all rights of access
and inspection to and use of all books and records, including computer software
and computer software programs, of each of the Subsidiaries; and
(v)    all other rights, interests, property or claims to which such Pledgor may
be entitled in its capacity as a partner or the managing member or member of any
Subsidiary of such Pledgor.
(b)    Additional Shares. (i) One hundred percent (100%) (or, if less, the full
amount owned by such Pledgor) of the right, title and interest in the issued and
outstanding Equity Interests owned by such Pledgor of any Person that hereafter
becomes a Domestic Subsidiary (other than any Excluded Subsidiary) and (ii)
sixty-five percent (65%) of the Voting Equity owned by such Pledgor and one
hundred percent (100%) (or, if less, the full amount owned by such Pledgor) of
the Non-Voting Equity owned by such Pledgor of any Person that hereafter becomes
an Excluded Subsidiary (other than Noodles Cayman so long as the Equity
Interests of Noodles Cayman are not required to be pledged under the Credit
Agreement) directly owned by such Pledgor, including, without limitation, the
certificates (or other agreements or instruments), if any, representing such
Equity Interests.
(c)    Accessions and Proceeds. All Accessions, Proceeds, income from, increases
in and products of any of the foregoing, subject to the terms and conditions
hereinafter set forth.
Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Equity Interests to the Administrative Agent as collateral security
for the Secured Obligations. Upon delivery to the Administrative Agent, such
additional Equity Interests shall be deemed to be part of the Pledged Collateral
of such Pledgor and shall be subject to the terms of this Pledge Agreement
whether or not Schedule 2(a) is amended to refer to such additional Equity
Interests. Each Pledgor agrees that the Administrative Agent may from time to
time attach as Schedule 2(a) hereto an updated list of capital stock or other
Equity Interests at the time pledged to the Administrative Agent hereunder.
(d)    Waiver of Certain Partnership Agreement and Operating Agreement
Provisions. Each Pledgor irrevocably waives any and all provisions of the
partnership agreements and operating agreements of each Subsidiary of such
Pledgor (as applicable) that (a) prohibit, restrict, condition or otherwise
affect the grant hereunder of any Lien on any of the Pledged Collateral (as such
term is hereinafter defined) or any enforcement action which may be taken in
respect of any such Lien or (b) otherwise conflict with the terms of this Pledge
Agreement.
3.    Security for Secured Obligations. The security interest created hereby in
the Pledged Collateral of each Pledgor constitutes continuing collateral
security for all of the Secured Obligations (subject to Section 29 hereof).
4.    Delivery of the Pledged Collateral. Each Pledgor hereby agrees that:


3



--------------------------------------------------------------------------------





(a)    Delivery of Certificates. Each Pledgor shall deliver to the
Administrative Agent (i) simultaneously with or promptly following the execution
and delivery of this Pledge Agreement, all certificates representing the Pledged
Shares of such Pledgor and (ii) promptly upon the receipt thereof by or on
behalf of a Pledgor, all other certificates and instruments constituting Pledged
Collateral of a Pledgor. Prior to delivery to the Administrative Agent, all such
certificates and instruments constituting Pledged Collateral of a Pledgor shall
be held in trust by such Pledgor for the benefit of the Administrative Agent
pursuant hereto. All such certificates and instruments shall be delivered in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Exhibit 4(a) attached hereto.
(b)    Additional Securities. If any Pledgor shall receive (or become entitled
to receive) by virtue of its being or having been the owner of any Pledged
Collateral, any (i) certificate or instrument, including without limitation, any
certificate representing a dividend or distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares or membership or other Equity Interests, stock
splits, spin-off or split-off, promissory notes or other instruments; (ii)
option or right, whether as an addition to, substitution for, conversion of, or
an exchange for, any Pledged Collateral or otherwise in respect thereof; (iii)
dividends payable in securities; or (iv) distributions of securities or other
Equity Interests in connection with a partial or total liquidation, dissolution
or reduction of capital, capital surplus or paid-in surplus, then such Pledgor
shall accept and receive each such certificate, instrument, option, right,
dividend or distribution in trust for the benefit of the Administrative Agent,
shall segregate it from such Pledgor’s other property and shall deliver it
forthwith to the Administrative Agent in the exact form received together with
any necessary endorsement and/or appropriate stock power duly executed in blank,
substantially in the form provided in Exhibit 4(a), to be held by the
Administrative Agent as Pledged Collateral and as further collateral security
for the Secured Obligations.
(c)    Financing Statements. Each Pledgor authorizes the Administrative Agent to
file one or more financing statements (with the description of the Pledged
Collateral contained herein, including without limitation “all assets” and/or
“all personal property” collateral descriptions) disclosing the Administrative
Agent’s security interest in the Pledged Collateral. Each Pledgor agrees to
execute and deliver to the Administrative Agent such financing statements and
other filings as may be requested by the Administrative Agent in order to
perfect and protect the security interest created hereby in the Pledged
Collateral of such Pledgor.
5.    Representations and Warranties. Each Pledgor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that so long as any of the Secured Obligations remains outstanding and until all
of the commitments relating thereto have been terminated:
(a)    Authorization of Pledged Shares. The Pledged Shares are duly authorized
and validly issued, are fully paid and nonassessable and are not subject to the
preemptive rights of any Person.
(b)    Title. Each Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and is the legal and beneficial owner of such Pledged
Collateral free and clear of any Lien, other than Permitted Liens. There exists
no “adverse claim” within the meaning of Section 8-102 of the UCC with respect
to the Pledged Shares of such Pledgor other than Permitted Liens.
(c)    Exercising of Rights. The exercise by the Administrative Agent of its
rights and remedies hereunder will not violate any law or governmental
regulation or any material contractual restriction binding on or affecting a
Pledgor or any of its property.


4



--------------------------------------------------------------------------------





(d)    Pledgor’s Authority. No authorization, approval or action by, and no
notice or filing with any Governmental Authority or with the issuer of any
Pledged Collateral or any other Person is required either (i) for the pledge
made by a Pledgor or for the granting of the security interest by a Pledgor
pursuant to this Pledge Agreement (except as have been already obtained) or (ii)
for the exercise by the Administrative Agent or the Secured Parties of their
rights and remedies hereunder (except as may be required by the UCC or
applicable foreign laws or laws affecting the offering and sale of securities).
(e)    Security Interest/Priority. This Pledge Agreement creates a valid
security interest in favor of the Administrative Agent for the benefit of the
Secured Parties, in the Pledged Collateral. The taking of possession by the
Administrative Agent of the certificates representing the Pledged Shares and all
other certificates and instruments constituting Pledged Collateral will perfect
and establish the first priority of the Administrative Agent’s security interest
in the Pledged Shares consisting of certificated securities of Domestic
Subsidiaries and, when properly perfected by filing or registration, in all
other Pledged Collateral represented by such Pledged Shares and instruments
securing the Secured Obligations. Except as set forth in this Section 5(e), no
action is necessary to perfect or otherwise protect such security interest.
(f)    Partnership and Membership Interests. Except as previously disclosed to
the Administrative Agent, none of the Pledged Shares consisting of partnership
or limited liability company interests (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a securities account or (v) constitutes a Security or
a financial asset.
(g)    No Other Interests. As of the date hereof, no Pledgor owns any Equity
Interests in any Subsidiary (other than Noodles Cayman) except as set forth on
Schedule 2(a) attached hereto.
6.    Covenants. Each Pledgor hereby covenants, that so long as any of the
Secured Obligations remain outstanding and until all of the commitments relating
thereto have been terminated, such Pledgor shall:
(a)    Books and Records. Mark its books and records (and shall cause the issuer
of the Pledged Shares of such Pledgor to mark its books and records) to reflect
the security interest granted to the Administrative Agent, for the benefit of
the Secured Parties, pursuant to this Pledge Agreement.
(b)    Defense of Title. Warrant and defend title to and ownership of the
Pledged Collateral of such Pledgor at its own expense against the claims and
demands of all other parties claiming an interest therein, keep the Pledged
Collateral free from all Liens, except for Permitted Liens, and not sell,
exchange, transfer, assign, lease or otherwise dispose of Pledged Collateral of
such Pledgor or any interest therein, except as permitted under the Credit
Agreement and the other Loan Documents.
(c)    Further Assurances. Promptly execute and deliver at its expense all
further instruments and documents and take all further action that may be
necessary or that the Administrative Agent may reasonably request in order to
(i) perfect and protect the security interest created hereby in the Pledged
Collateral of such Pledgor (including, without limitation, any and all action
necessary to reasonably satisfy the Administrative Agent that the Administrative
Agent has obtained a first priority perfected security interest in all Pledged
Collateral); (ii) enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder in respect of the Pledged Collateral of such
Pledgor; and (iii) otherwise effect the purposes of this Pledge Agreement,
including, without limitation and if reasonably requested by the Administrative
Agent, delivering to the Administrative Agent upon its request after the
occurrence of an Event of Default, irrevocable proxies in respect of the Pledged
Collateral of such Pledgor.


5



--------------------------------------------------------------------------------





(d)    Amendments. Not make or consent to any amendment or other modification or
waiver with respect to any of the Pledged Collateral of such Pledgor or enter
into any agreement or allow to exist any restriction with respect to any of the
Pledged Collateral of such Pledgor other than pursuant hereto or as may be
permitted under the Credit Agreement.
(e)    Compliance with Securities Laws. File all reports and other information
now or hereafter required to be filed by such Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Pledged Collateral of such
Pledgor.
(f)    Issuance or Acquisition of Equity Interests. Not, without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
request for the purpose of perfecting its security interest therein, issue or
acquire any Equity Interests constituting Pledged Collateral consisting of an
interest in a partnership or a limited liability company that (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a security governed by Article 8 of the UCC, (iii)
is an investment company security, (iv) is held in a securities account or (v)
constitutes a Security or a Financial Asset.
7.    Transfer, etc., by Pledgors. Except as expressly permitted under the
Credit Agreement, without the prior written consent of the Administrative Agent,
no Pledgor will sell, assign, transfer or otherwise dispose of, grant any option
with respect to, or pledge or grant any security interest in or otherwise
encumber or restrict any of the Pledged Collateral or any interest therein,
except for the pledge thereof and security interest therein provided for in this
Pledge Agreement and the other Loan Documents.
8.    Pledgors’ Obligations Not Affected. The obligations of each Pledgor
hereunder shall remain in full force and effect without regard to, and shall not
be impaired by (a) any exercise or nonexercise, or any waiver, by the
Administrative Agent or any Secured Party of any right, remedy, power or
privilege under or in respect of any of the Secured Obligations or any security
thereof (including this Pledge Agreement); (b) any amendment to or modification
of the Credit Agreement, any Note, the other Loan Documents or any of the
Secured Obligations; (c) any amendment to or modification of any instrument
(other than this Pledge Agreement) securing any of the Secured Obligations,
including, without limitation, any of the Collateral Documents; or (d) the
taking of additional security for, or any other assurances of payment of, any of
the Secured Obligations or the release or discharge or termination of any
security or other assurances of payment or performance for any of the Secured
Obligations; whether or not such Pledgor shall have notice or knowledge of any
of the foregoing, such Pledgor hereby generally waiving all suretyship defenses
to the extent applicable.
9.    Advances by Secured Parties. On failure of any Pledgor to perform any of
the covenants and agreements contained herein which constitutes an Event of
Default and while such Event of Default is continuing, the Administrative Agent
may, at its sole option and in its sole discretion, upon notice to the Pledgors,
perform the same and in so doing may expend such sums as the Administrative
Agent may deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures that the
Administrative Agent or the Secured Parties may make for the protection of the
security hereof or may be compelled to make by operation of law. All such sums
and amounts so expended shall be repayable by the Pledgors on a joint and
several basis (subject to Section 29 hereof) promptly upon timely notice thereof
and demand therefor, shall constitute additional Secured Obligations and shall
bear interest from the date said amounts are expended at the Default Rate. No
such performance of any covenant or agreement by the Administrative Agent or the
Secured Parties


6



--------------------------------------------------------------------------------





on behalf of any Pledgor, and no such advance or expenditure therefor, shall
relieve the Pledgors of any default under the terms of this Pledge Agreement,
the other Loan Documents or any other documents relating to the Secured
Obligations. The Secured Parties may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim.
10.    Remedies.
(a)    General Remedies. Upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent and the Secured Parties shall
have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Secured Obligations, or by law
(including, without limitation, levy of attachment and garnishment), the rights
and remedies of a secured party under the Uniform Commercial Code of the
jurisdiction applicable to the affected Pledged Collateral.
(b)    Sale of Pledged Collateral. Upon the occurrence of an Event of Default
and during the continuation thereof, without limiting the generality of this
Section 10 and without notice, the Administrative Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Administrative Agent may deem commercially reasonable, for
cash, credit or for future delivery or otherwise in accordance with applicable
law. To the extent permitted by law, any Secured Party may in such event, bid
for the purchase of such securities. Each Pledgor agrees that, to the extent
notice of sale shall be required by law and has not been waived by such Pledgor,
any requirement of reasonable notice shall be met if notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to such Pledgor, in
accordance with the notice provisions of Section 11.02 of the Credit Agreement
at least ten Business Days before the time of such sale. The Administrative
Agent shall not be obligated to make any sale of Pledged Collateral of such
Pledgor regardless of notice of sale having been given. The Administrative Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.
(c)    Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgors recognize that the Administrative Agent may
be unable or deem it impracticable to effect a public sale of all or any part of
the Pledged Shares or any of the securities constituting Pledged Collateral and
that the Administrative Agent may, therefore, determine to make one or more
private sales of any such Pledged Collateral to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such Pledged
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges and agrees that any
such private sale may be at prices and on other terms less favorable than the
prices and other terms that might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Administrative
Agent shall have no obligation to delay sale of any such Pledged Collateral for
the period of time necessary to permit the issuer of such Pledged Collateral to
register such Pledged Collateral for public sale under the Securities Act or
under applicable state securities laws. Each Pledgor further acknowledges and
agrees that any offer to sell such Pledged Collateral that has been publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community of New York, New York (to the extent that
such offer may be advertised without prior registration under the Securities Act
of 1933, as amended (the “Securities Act”)), notwithstanding that such sale may
not constitute a “public offering” under the Securities Act, and the
Administrative Agent may, in such event, bid for the purchase of such Pledged
Collateral.


7



--------------------------------------------------------------------------------





(d)    Retention of Pledged Collateral. To the extent permitted under applicable
law, in addition to the rights and remedies hereunder, upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may,
after providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Pledged Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Pledged Collateral in
satisfaction of any Secured Obligations for any reason.
(e)    Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Pledgors shall be jointly
and severally liable (subject to Section 29 hereof) for the deficiency, together
with interest thereon at the Default Rate, together with the costs of collection
and attorneys’ fees and expenses. Any surplus remaining after the full payment
and satisfaction of the Secured Obligations shall be returned to the Pledgors or
to whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.
(f)    Management and Voting Rights. Upon the occurrence of an Event of Default
and during the continuation thereof, if the Administrative Agent so elects and
gives notice of such election to the Pledgors, the Administrative Agent may
exercise any management or voting rights relating to the Pledged Collateral
(whether or not the same shall have been transferred into its name or the name
of its nominee or nominees) for any lawful purpose, including, without
limitation, if the Administrative Agent so elects, for the liquidation of the
assets of the issuer thereof or for the amendment or modification of any of the
charters, by-laws, operating agreements, partnership agreements or other
governing documents, and give all consents, waivers and ratifications in respect
of the Pledged Collateral and otherwise act with respect thereto as though it
were the outright owner thereof (each Pledgor hereby irrevocably constituting
and appointing the Administrative Agent its proxy and attorney-in-fact, with
full power of substitution, to do so).
(g)    Transfer. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent may cause all or any part of the
Pledged Collateral held by it to be transferred into its name or the name of its
nominee or nominees.
(h)    Set-Off. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent may set-off against the Secured
Obligations any and all sums deposited with it or held by it, without any notice
to the Pledgors, including without limitation, any sums standing to the credit
of any Cash Collateral Account and any time deposits issued by the
Administrative Agent.
11.    Rights of the Administrative Agent.
(a)    Power of Attorney. Each Pledgor hereby designates and appoints the
Administrative Agent, on behalf of the Secured Parties, and each of its
designees or agents, as attorney-in-fact of such Pledgor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:


8



--------------------------------------------------------------------------------





(i)    to demand, collect, settle, compromise and adjust, and give discharges
and releases concerning the Pledged Collateral, all as the Administrative Agent
may deem appropriate;
(ii)    to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;
(iii)    to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
appropriate;
(iv)    to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Pledged Collateral;
(v)    to direct any parties liable for any payment in connection with any of
the Pledged Collateral to make payment of any and all monies due and to become
due thereunder directly to the Administrative Agent or as the Administrative
Agent shall direct;
(vi)    to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Pledged Collateral;
(vii)    to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;
(viii)    to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may deem appropriate in order to perfect and
maintain the security interests and liens granted in this Pledge Agreement and
in order to fully consummate all of the transactions contemplated therein;
(ix)    to exchange any of the Pledged Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may deem
appropriate;
(x)    to vote for a shareholder or member resolution, or to sign an instrument
in writing, sanctioning the transfer of any or all of the Pledged Collateral
into the name of the Administrative Agent or one or more of the Secured Parties
or into the name of any transferee to whom the Pledged Collateral or any part
thereof may be sold pursuant to Section 10 hereof; and
(xi)    to do and perform all such other acts and things as the Administrative
Agent may deem appropriate or convenient in connection with the Pledged
Collateral.
This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Pledge
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or


9



--------------------------------------------------------------------------------





willful misconduct. This power of attorney is conferred on the Administrative
Agent solely to protect, preserve and realize upon its security interest in the
Pledged Collateral.
(b)    Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Pledged Collateral and any portion thereof to a
successor agent in accordance with the Credit Agreement, and the assignee shall
be entitled to all of the rights and remedies of the Administrative Agent under
this Pledge Agreement in relation thereto.
(c)    Voting Rights in Respect of the Pledged Collateral.
(i)    So long as no Event of Default shall have occurred and be continuing,
each Pledgor may exercise any and all voting and other consensual rights
pertaining to the Pledged Collateral of such Pledgor or any part thereof for any
purpose not inconsistent with the terms of this Pledge Agreement or the Credit
Agreement; and
(ii)    Upon the occurrence and during the continuation of an Event of Default
and upon notice to Pledgors from the Administrative Agent, all rights of a
Pledgor to exercise the voting and other consensual rights that it would
otherwise be entitled to exercise pursuant to paragraph (i) of this subsection
shall cease and all such rights shall thereupon become vested in the
Administrative Agent, which shall then have the sole right to exercise such
voting and other consensual rights.
(iii)    Each Pledgor hereby grants the Administrative Agent a proxy to exercise
all of its voting rights with respect to the Pledged Collateral upon an Event of
Default.
(d)    Dividend Rights in Respect of the Pledged Collateral.
(i)    So long as no Event of Default shall have occurred and be continuing and
subject to Section 4(b) hereof, each Pledgor may receive and retain any and all
dividends and distributions (other than stock dividends and other dividends and
distributions constituting Pledged Collateral which are required to be pledged
hereunder) or interest paid in respect of the Pledged Collateral to the extent
they are allowed under the Credit Agreement.
(ii)    Upon the occurrence and during the continuance of an Event of Default:
A.    all rights of a Pledgor to receive the dividends, distributions and
interest payments that it would otherwise be authorized to receive and retain
pursuant to paragraph (i) of this subsection shall cease and all such rights
shall thereupon be vested in the Administrative Agent, which shall then have the
sole right to receive and hold as Pledged Collateral such dividends,
distributions and interest payments; and
B.    all dividends and interest payments that are received by a Pledgor
contrary to the provisions of paragraph A. of this subsection shall be received
in trust for the benefit of the Administrative Agent, shall be segregated from
other property or funds of such Pledgor, and shall be forthwith paid over to the
Administrative Agent as Pledged Collateral in the exact form received, to be
held by the Administrative Agent as Pledged Collateral and as further collateral
security for the Secured Obligations.


10



--------------------------------------------------------------------------------





(e)    Release of Pledged Collateral. The Administrative Agent may release any
of the Pledged Collateral from this Pledge Agreement or may substitute any of
the Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, lien, pledge or security interest of
this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority lien
on all Pledged Collateral not expressly released or substituted.
12.    Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.
13.    Application of Proceeds. Upon the occurrence and during the continuation
of an Event of Default, any payments in respect of the Secured Obligations and
any proceeds of the Pledged Collateral, when received by the Administrative
Agent or any of the Secured Parties in cash or its equivalent, will be applied
in reduction of the Secured Obligations in the order set forth in Section 8.03
of the Credit Agreement, and each Pledgor irrevocably waives the right to direct
the application of such payments and proceeds and acknowledges and agrees that
the Administrative Agent shall have the continuing and exclusive right to apply
and reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion, notwithstanding any entry to the contrary upon its books and
records.
14.    Continuing Agreement.
(a)    This Pledge Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated and all Letters of Credit have been terminated.
Upon payment in full in cash of all Secured Obligations (other than (A)
contingent indemnification obligations for which no claim has then been asserted
and (B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made), the cancellation of
all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made) and termination of all commitments relating thereto, this Pledge
Agreement shall be automatically terminated and the Administrative Agent and the
Secured Parties shall, upon the request and at the expense of the Pledgors,
forthwith release all of its liens and security interests hereunder, shall
return all certificates or instruments pledged hereunder and shall execute and
deliver all UCC termination statements and/or other documents reasonably
requested by the Pledgors evidencing such termination. With respect to any
particular Lien on any property or any Guarantor, upon the release of such Lien
or such Guarantor in accordance with Section 9.01(a) or (b) of the Credit
Agreement, this Pledge Agreement and the liens and security interests of the
Administrative Agent hereunder solely with respect to such Lien or such
Guarantor, as applicable, shall be automatically terminated and the
Administrative Agent shall, upon the request and at the expense of the Pledgors,
execute and deliver all UCC termination statements and/or other documents
reasonably requested by the Pledgors evidencing such termination and return to
Grantors all certificates or instruments pledged hereunder relating solely to
such Lien or such Guarantor, as applicable. Notwithstanding the foregoing, all
releases and indemnities provided hereunder shall survive termination of this
Pledge Agreement.
(b)    This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made; provided that in the event
payment of all or any part of the Secured Obligations


11



--------------------------------------------------------------------------------





is rescinded or must be restored or returned, all costs and expenses (including,
without limitation, attorneys’ fees and disbursements) incurred by the
Administrative Agent or any Secured Party in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.
15.    Administrative Agent’s Exoneration. Under no circumstances shall the
Administrative Agent be deemed to assume any responsibility for or obligation or
duty with respect to any part or all of the Pledged Collateral of any nature or
kind or any matter or proceedings arising out of or relating thereto, other than
(a) to exercise reasonable care in the physical custody of the Pledged
Collateral and (b) after a Default or an Event of Default shall have occurred
and be continuing to act in a commercially reasonable manner. Neither the
Administrative Agent nor any Secured Party shall be required to take any action
of any kind to collect, preserve or protect its or any Pledgor’s rights in the
Pledged Collateral or against other parties thereto. The Administrative Agent’s
prior recourse to any part or all of the Pledged Collateral shall not constitute
a condition of any demand, suit or proceeding for payment or collection of any
of the Secured Obligations. This Pledge Agreement constitutes a pledge of the
Pledged Collateral and any other applicable collateral hereunder only, and not
an assignment of any duties or obligations of Pledgors with respect thereto, and
by its acceptance hereof and whether or not the Administrative Agent shall have
exercised any of its rights or remedies hereunder, none of the Administrative
Agent or the Secured Parties undertakes to perform or discharge, and none of the
Administrative Agent or the Secured Parties shall be responsible or liable for
the performance or discharge of any such duties or responsibilities, including,
without limitation, for any capital calls. Each Pledgor agrees that,
notwithstanding the exercise by the Administrative Agent of any of its rights
hereunder, such Pledgor shall remain liable nonetheless for the full and prompt
performance of all of such Pledgor’s obligations and liabilities under any
operating agreement, limited partnership agreement, or similar document
evidencing or governing any units of membership interest or limited partnership
interest in any limited liability company or limited partnership included in the
Pledged Collateral. Under no circumstances shall the Administrative Agent, any
of the Secured Parties or any holder of any of the Secured Obligations as such
be deemed to be a member, limited partner, or other equity owner of any of the
Subsidiaries by virtue of the provisions of this Pledge Agreement unless
expressly agreed to in writing by the Administrative Agent or such Secured Party
or holder. Without limiting the generality of the foregoing, none of the
Administrative Agent or the Secured Parties shall have any fiduciary duty as
such to Pledgors or any other equity owner of any of their Subsidiaries by
reason of this Pledge Agreement, whether by virtue of the security interests and
liens hereunder, or any enforcement action in respect of such security interests
and liens, unless and until the Administrative Agent or such Secured Party is
actually admitted to the applicable Subsidiary as a substitute member or
substitute equity owner thereof after exercising enforcement rights under part 6
of Article 9 of the Uniform Commercial Code in effect in the applicable
jurisdiction, or otherwise.
16.    Amendments and Waivers. This Pledge Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
as set forth in Section 11.01 of the Credit Agreement.
17.    Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Pledged Collateral and shall be binding upon each
Pledgor, its successors and assigns, and shall inure, together with the rights
and remedies of the Administrative Agent and the Secured Parties hereunder, to
the benefit of the Administrative Agent and the Secured Parties and their
successors and permitted assigns; provided, however, that, except as provided in
the Credit Agreement, none of the Pledgors may assign its rights or delegate its
duties hereunder without the prior written consent of the requisite Lenders
under the Credit Agreement. To the fullest extent permitted by law, each Pledgor
hereby releases the Administrative Agent and each Secured Party, and their
respective successors and assigns, from any liability for any act or omission
relating to this Pledge Agreement or the Pledged Collateral, except for any
liability arising from the gross


12



--------------------------------------------------------------------------------





negligence or willful misconduct of the Administrative Agent or such holder, or
their respective officers, employees or agents.
18.    Notices. All notices required or permitted to be given under this Pledge
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.
19.    Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Pledge Agreement to produce or account for
more than one such counterpart.
20.    Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Pledge Agreement.
21.    Inconsistencies With Credit Agreement. In the event that any terms hereof
are inconsistent with the terms of the Credit Agreement, the terms of the Credit
Agreement shall control solely to the extent of any such conflict.
22.    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).
(b)    SUBMISSION TO JURISDICTION. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS PLEDGE
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS PLEDGE AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT


13



--------------------------------------------------------------------------------





PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS PLEDGE AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
23.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
24.    Additional Pledgors. Subsidiaries of the Borrower (“Additional Pledgors”)
may hereafter become parties to this Pledge Agreement by executing a counterpart
hereof, and there shall be no need to re-execute, amend or restate this Pledge
Agreement in connection therewith. Upon such execution and delivery by any
Additional Pledgor, such Additional Pledgor shall be deemed to have made the
representations and warranties set forth in Section 5 hereof, and shall be bound
by all of the terms, covenants and conditions hereof to the same extent as if
such Additional Pledgor had executed this Pledge Agreement as of the Closing
Date, and the Administrative Agent, for itself and the benefit of the Secured
Parties, shall be entitled to all of the benefits of such Additional Pledgor's
obligations hereunder.
25.    Severability. If any provision of this Pledge Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
26.    Entirety. This Pledge Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.
27.    Survival. All representations and warranties of the Pledgors hereunder
shall survive the execution and delivery of this Pledge Agreement, the other
Loan Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.
28.    Other Security. To the extent that any of the Secured Obligations are now
or hereafter secured by property other than the Pledged Collateral (including,
without limitation, real and other personal property owned by a Pledgor), or by
a guarantee, endorsement or property of any other Person, then to the maximum
extent permitted by applicable law the Administrative Agent shall have the right
to proceed against such


14



--------------------------------------------------------------------------------





other property, guarantee or endorsement upon the occurrence and during the
continuance of any Event of Default, and the Administrative Agent shall have the
right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative Agent or the Secured Parties under this Pledge
Agreement, under any of the other Loan Documents or under any other document
relating to the Secured Obligations.
29.    Joint and Several Obligations of Pledgors.
(a)    Each of the Pledgors is accepting joint and several liability hereunder
in consideration of the financial accommodation to be provided by the Secured
Parties, for the mutual benefit, directly and indirectly, of each of the
Pledgors and in consideration of the undertakings of each of the Pledgors to
accept joint and several liability for the obligations of each of them.
(b)    Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a primary obligor,
joint and several liability with the other Pledgors with respect to the payment
and performance of all of the Secured Obligations arising under this Pledge
Agreement, the other Loan Documents and any other documents relating to the
Secured Obligations, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Pledgors without preferences or distinction among them.
(c)    Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement, the
other Loan Documents and the documents relating to the Secured Obligations shall
be limited to an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under Section 548 of the Bankruptcy
Code or any comparable provisions of any applicable state law.




[Signature Pages Follow]




15



--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.



PLEDGORS:
NOODLES & COMPANY, a Delaware
corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
TNSC, INC., a Colorado corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - COLORADO, INC., a Colorado corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - WISCONSIN, INC., a Wisconsin corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - MINNESOTA, INC., a Minnesota corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - ILLINOIS, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 





--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
THE NOODLE SHOP, CO. - VIRGINIA, INC., a Virginia corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - MARYLAND, INC., a Maryland corporation
 
 
 
 
 
 
By:
/s/ DAVE BOENNIGHAUSEN
 
 
Name:
Dave Boennighausen
 
 
Title:
Assistant Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. - COLLEGE
PARK, LLC, a Maryland limited liability
company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation its Class A Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. - ST. MARY’S
COUNTY, LLC, a Maryland limited liability
company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware
corporation its Managing Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------





 
 
 
 
 
THE NOODLE SHOP, CO. –
WASHINGTON COUNTY, LLC, a Maryland
limited liability company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation its Managing Member    
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. – BALTIMORE COUNTY, LLC, a Maryland limited liability
company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation
its Class A Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. – ANNAPOLIS, LLC, a Maryland limited liability company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation
its Class A Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. –
MONTGOMERY COUNTY, MARYLAND
a Maryland corporation
 
 
 
 
 
 
By:
/s/ DAVE BOENNIGHAUSEN
 
 
Name:
Dave Boennighausen
 
 
Title:
Secretary
 





--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
THE NOODLE SHOP, CO. – CHARLES
COUNTY, INC., a Maryland corporation
 
 
 
 
 
 
By:
/s/ DAVE BOENNIGHAUSEN
 
 
Name:
Dave Boennighausen
 
 
Title:
Assistant Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. – HOWARD
COUNTY, INC., a Maryland corporation
 
 
 
 
 
 
By:
/s/ DAVE BOENNIGHAUSEN
 
 
Name:
Dave Boennighausen
 
 
Title:
Assistant Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. – KANSAS, LLC,
a Kansas limited liability company
 
 
 
 
 
 
By:
TNSC, INC., a Colorado corporation its Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. – DELAWARE,
INC., a Delaware corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. – HARFORD
COUNTY, LLC, a Maryland limited liability
company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation
its Managing Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 





--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
THE NOODLE SHOP, CO. – CARROLL
COUNTY, LLC, a Maryland limited liability
company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation
its Class A Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. – FREDERICK COUNTY, LLC, a Maryland limited liability
company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation
its Managing Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------






Accepted and agreed to as of the date first above written.


U.S. BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By: /s/ JASON B. FRITZ                
Name: Jason B. Fritz
Title: Vice President








































        




--------------------------------------------------------------------------------






Exhibit 4(a)

FORM OF IRREVOCABLE STOCK POWER




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to






[__] of capital stock of ____________________, a ____________ [corporation]:
    


            
and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such capital stock and to take
all necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.


    


[HOLDER]
    
By:                    
Name:
Title:



